Citation Nr: 1141240	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his November 2008 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge; however, that request was withdrawn in writing in September 2011, and remand for a Board hearing is therefore not necessary at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a lumbosacral spine disability.  Current VA medical treatment records confirm a current diagnosis of a lumbosacral strain, with back spasms.  The Veteran has stated that during service, he served as an artilleryman, and injured his back while repeatedly lifting and loading heavy artillery ammunition.  Service personnel records confirm that the Veteran did in fact serve with a USMC artillery battalion as a field artillery battery crewman.  The RO observed that the Veteran's service treatment records are negative for a diagnosis of or treatment for a low back disability.  Nevertheless, military records confirm that his unit participated in combat operations during service in Vietnam; as such, the Veteran must be afforded the presumptions of 38 U.S.C.A. § 1154(b).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In the present case, the Veteran has asserted a history of chronic low back pain since service separation.  Although the Veteran is a layperson and not a medical expert, he is nevertheless qualified to report such observable symptomatology as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81.  

In the present case, the Board finds competent evidence of a current lumbosacral spine disability, a presumptive low back injury during military service, and competent lay evidence of a chronicity of low back pain since service.  Simply stated, the requirements of McLendon are met in the present case, and a VA medical examination is required.  Therefore, this claim must be remanded to the RO to afford the Veteran such an examination.  

Next, the Veteran has stated he receives Social Security Disability benefits due to various physical disabilities; however, records of such an award have not been obtained by VA.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, these records must be obtained by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently manifested spine disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

